Status of Application
1.	Acknowledgment is made of the amendments filed 03/23/2021. Upon entering the amendments, claim 1 is amended and claims 1-4 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/11/2021 was filed after the mailing date of the Non-Final Office Action on 12/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive method for producing a silicon-carbide-based composite, and applicant's arguments show that the method of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the previously applied prior art to David et al does not teach a method wherein the film boiling process is carried out using an organosilicate polymer that has the chlorine-free polysilane structure of the narrowed claim scope. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-4 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for producing a silicon-carbide-based composite. Specifically, the prior art fails to teach a method wherein a carbon fiber-reinforced / silicon carbide composite or a silicon carbide fiber-reinforced / silicon carbide is prepared by a film-boiling method, said film-boiling method being carried out using an organosilicon polymer that has a chlorine-free polysilane skeleton. 
The most relevant prior art references found are David et al (New Textile Structures and Film-Boiling Densification for SiC/SiC Components, hereinafter David 1) and David et al (Rapid Densification of . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW21 May 2021